



July 26, 2007


Mark Challinor
1-2 St. Johns Path
Clerkenwell, London EC1 4DD


Dear Mark:


On January 25, 2007, you (“You”) and G8Wave, Inc., a Delaware corporation (the
“Company), entered into a letter agreement (the “Employment Agreement”) setting
forth the terms on which You serve as the Company’s Senior Vice President and
the Managing Director of g8wave, Ltd., a Company subsidiary. Pursuant to Section
5 of the Employment Agreement, the Company is obligated to grant to You an
option (“Option 1”) to purchase 166,725 shares of the Company’s common stock
pursuant to the Company’s 2006 Stock Option and Purchase Plan. Option 1 vests as
to 25% of the shares on January 25, 2008, and the balance in equal monthly
installments over the next thirty six (36) months. In addition, pursuant to
Section 5 of the Employment Agreement, when the Company reorganizes the equity
structure and option plan of its United Kingdom subsidiary, the Company is
obligated to grant to You an option (“Option 2, and together with Option 1,
collectively the “Options”) to purchase common stock equal to five percent (5%)
of the outstanding common stock of the independent United Kingdom subsidiary.


The Company is considering entering into a transaction pursuant to which a
publicly-traded company (“PubCo”) will acquire by merger (the “Merger”) all of
the issued and outstanding capital stock and the business of the Company in
exchange for the issuance by Pubco of shares of its common stock (“Pubco Common
Stock”) to the Company’s stockholders. The Company would be the surviving entity
of the Merger and a wholly-owned subsidiary of PubCo. In connection with the
Merger, it is contemplated that Pubco would assume the Employment Agreement and
You would be the Senior Vice President of Pubco (the “Assumption”)


Promptly following the closing of the Merger, it is contemplated that Pubco will
adopt the 2007 Stock Incentive Plan (the “Pubco Plan”), a draft copy of which is
enclosed herewith. The Pubco Plan will, among other things, permit Pubco to
grant restricted stock units (the “RSUs”) covering shares of Pubco Common Stock.
Each RSU, once vested, will entitle the holder to one (1) share of Pubco Common
Stock.


By signing below, You and the Company hereby agree to amend the Employment
Agreement as follows:


1. Section 5 of the Employment Agreement is hereby deleted in its entirety and
no longer has any force or effect, and the Company’s obligation to issue to You
the Options is hereby terminated (the “Options Termination”).


--------------------------------------------------------------------------------





2. In exchange for the Options Termination, promptly following the adoption by
Pubco of the Pubco Plan and the registration of Pubco Common Stock issuable
under the Pubco Plan with the Securities and Exchange Commission and any
applicable state securities regulatory agencies (to the extent required for the
RSUs or Common Stock to be issued under the Pubco Plan), and conditioned on You
being employed by Pubco on the date of grant, Pubco shall grant to You RSUs
covering 166,725 shares of Pubco Common Stock. The RSUs will be subject in all
respects to the terms and conditions of the Pubco Plan. The vesting schedule for
the RSUs shall be substantially similar to the vesting schedule for the Options,
and you shall receive credit for Your service with the Company prior to such
grant.


This Agreement shall be governed by the laws of England and Wales, except that
the laws of the State of Delaware and the federal laws of the United States
shall govern all matters related to the Options Termination, the Pubco Plan and
the RSUs. Except as specifically set forth herein, the Employment Agreement
shall remain in full force and effect. In the event of a conflict between this
Agreement and the Employment Agreement, the terms of this Agreement shall govern
to the extent of such conflict.


[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------





If You are in agreement with the foregoing terms, please sign the
acknowledgement below and return a signed copy to me in person or via facsimile
as soon as possible.


Very truly yours,


G8WAVE, INC.






By:_/s/ Habib Khoury___________       
      Habib Khoury, President and CEO 


 


Acknowledgement:


By my signature below, I acknowledge and agree that I (1) have received this
letter and the enclosed Pubco Plan and understand and agree to their contents,
(2) hereby consent to the Assumption, and (3) have had an opportunity to discuss
the same with the Company and my professional advisors.


MARK CHALLINOR






By:_/s/ Mark Challinor____________     
  Date:_______________________